Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

2.	Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,559,644. This is a statutory double patenting rejection.  Se the table below:

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
4. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of prior U.S. Patent No. 10,991,791.  Although the claims at issue are not identical, they are not patentably distinct from each other because See the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application 17/238,991	   US Patent: 10,991,791	      US Patent: 10,559,644
1. A display device, comprising: a substrate including a pixel area with at least a top portion, a bottom portion, a first side portion, and a second side portion, wherein the top 

1. A display device, comprising: a substrate including a pixel area with at least a top portion, a bottom portion, a first side portion, and a second side portion, wherein the top 

a plurality of pixels in the pixel area, at least one of the pixels comprising: a transistor on the substrate, the transistor having a semiconductor layer, a gate electrode, and source and drain electrodes; a first electrode on a first layer on the transistor; a light emission layer on the first electrode; and a second electrode on the light emission layer;
a plurality of pixels in the pixel area; 
a first rounded corner of the pixel area between the 



a non-pixel area arranged sequentially along an outer circumference of the pixel area;
a first non-pixel area, a second non-pixel area and a third non-pixel area arranged sequentially along an outer circumference of the pixel area, with the first non-pixel area being closest to the pixel area; 
a first internal circuit in the first non-pixel area that includes a plurality of first stages to sequentially output a pixel control signal, the first internal circuit having a first end adjacent to the first rounded corner of the pixel area, the first end of 

a first internal circuit in the first non-pixel area that includes a plurality of first stages to sequentially output a pixel control signal, the first internal circuit having a first end adjacent to the first rounded corner of the pixel area, the first end of 


second sub power source lines.
a plurality of routing wires extending from a data driver located in a portion of the third non-pixel area that is below the pixel area in the plan view of the display device, the routing wires extending to the pixel area via the second non-pixel area and the first non- pixel area, the routing wires including a first routing wire connected to the pixel area that passes between a first stage and an adjacent second stage, which are both located in the first end of the first 


and a power source wire in the non-pixel area, provided between the internal circuit and an edge of the display device, wherein, the power source wire branches into at least a first sub power source line and a second sub power source line in an area adjacent to the first end portion of the internal circuit, and wherein the first end portion is between the first and




Allowable Subject Matter
5.	Claim 1 would be allowable once the Double Patenting rejection is overcome.  Independent claim 1 claims a display device includes a  substrate having a 

The representative closest prior art is Kim et al., US Patent Application Publication (20160027380), hereinafter “Kim” and Jung et al., US Patent Application Publication (20120242222), hereinafter “Jung”, which do not teach the features claimed of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/ROBERT J MICHAUD/Examiner, Art Unit 2694